TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00374-CR
NO. 03-09-00375-CR
NO. 03-09-00376-CR


Candice Alexander, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NOS. D-1-DC-07-302725, D-1-DC-08-300740, D-1-DC-08-300741 
HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Candice Alexander seeks to appeal her convictions for criminal mischief
and credit card abuse.  The record reflects that after filing her notice of appeal, Alexander filed a
waiver of her right to appeal in the trial court.  Alexander's counsel also notified this Court of
Alexander's waiver of the right to appeal.  A waiver of the right to appeal that is freely and
voluntarily made is binding upon the appellant.  Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.
App. 2003).  After such a waiver is made, the trial court's permission is required before a defendant
may appeal.  Id.  Because the record does not reflect that Alexander obtained the trial court's
permission to appeal after filing her waiver, the appeal is dismissed. 




						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   August 21, 2009
Do Not Publish